DETAILED ACTION

EXAMINER’S REMARKS
Applicant has submitted amended Drawings and amended Specification on July 20, 2022 that now show new FIG. 24F that is an enlarged and sectioned from FIG. 24B to show in greater detail structures associated with the junction site at the outer peripheral portions of the plug/nozzle assembly and the lid formation.
Examiner notes that new FIG. 24F and the associated specification filed July 20, 2022 does not introduce new matter.  There was adequate written description support for new FIG. 24F in FIG. 24B, which was disclosed at the time of filing.  FIG. 24F is indeed a close up view of FIG. 24B, and all of the structures present in FIG. 24B are present in FIG. 24F with more clarity.  The amended drawings filed on July 20, 2022 also shows new reference signs that are supported by the amended specification filed on July 20, 2022.  Therefore, the drawings and specification filed July 20, 2022 have been entered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites the limitation “the central portion of the plug body” in lines 7-8.  It appears the claim should recite “the central portion of the lower plug profile” in order to maintain consistency with “the lower plug profile comprising a central portion” recited in Claim 21, lines 5-6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “enabling a consumer to portably consumer a beverage output” in lines 1-2.  It is unclear what is meant by the term “portably” in the context of consuming a beverage output.  For purposes of examination Examiner interprets the claim to require “enabling a consumer to consume a beverage output.”
Claim 1 recites the limitation “a beverage” in line 29 as well as the limitation “for enabling the consumer to portably consume the beverage” in lines 30-31.  However, Claim 1, lines 1-2 already recites “enabling a consumer to portably consume a beverage output.”  The claim recites the consumer portably consuming either “a beverage output” or “a beverage.”  It is unclear if “a beverage output” is the same as “a beverage” or if “a beverage output” is different from “a beverage.”  For purposes of examination Examiner interprets the claim to refer to the same beverage.
Claim 1 recites the limitation “preventing a liquid to pass between the plug nozzle assembly and the arcuately depressed seal configuration” in lines 11-12.  It is unclear what two structures prevent a liquid to pass since “the arcuately depressed seal configuration” is not a structure that allows or prevents a liquid to pass.  For purposes of examination Examiner interprets the claim to require “preventing a liquid to pass between the plug nozzle assembly and the upper seal of the single service beverage media container.”
Claim 1 recites the limitation “stepped spacing” in line 20.  It is unclear what is meant by the term “stepped” in the context of spacing.  It is also unclear in what configuration the “stepped spacing” is in reference to.  It appears the “stepped spacing” occurs in the arcuately depressed seal configuration.
Claim 3 recites the limitation “enhancing” in  line 4.  The term “enhancing” is a relative term which renders the claim indefinite. The term “enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation “container to lid retention” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the outer lid peripheral portion and the outer plug peripheral portion comprising opposed parallel surfacing, the opposed parallel surfacing being spaced from one another at peripheral spacing” in lines 4-6.  It is unknown what is meant by the term “surfacing.”  It is unclear what is meant by this limitation.  For purposes of examination Examiner interprets the claim to require “the outer lid peripheral portion having an upper surface and the outer plug peripheral portion having a lower surface, wherein the upper surface of the outer lid peripheral portion is parallel to and spaced apart from the lower surface of the outer plug peripheral portion to form a first peripheral space when the central portion is fully engaged…”
Claim 5 recites the limitation “when the central portion is fully engaged with the upper seal and the arcuately depressed seal configuration” in lines 6-7.  It is unclear how the central portion is fully engaged with the upper seal and the arcuately depressed seal configuration since the phrase “the arcuately depressed seal configuration” is not a structure but rather a configuration.  For purposes of examination Examiner interprets the claim to require “the central portion of the lower plug profile is fully engaged with the upper seal of the single service beverage media container in the arcuately depressed seal configuration.”
Claim 5 recites the limitation “the peripheral spacing being coextensive with the stepped spacing” in lines 7-8.  It is unknown what is meant by the phrase “stepped spacing coextensive with the peripheral spacing. It is unknown what constitutes a “stepped” spacing.
Claim 8 recites the limitation “portably consume the beverage output” in line 2.  It is unclear what is meant by the term “portably” in the context of consuming a beverage output.  For purposes of examination Examiner interprets the claim to require “portably consume the beverage output.”
Claim 11 recites the limitation “the central portion of the plug body arcuately depressing the upper seal into an arcuately depressed seal configuration” in lines 10-11.  It is unclear what is meant by this limitation.  For purposes of examination Examiner interprets the claim to require “the central portion of the plug body arcuately depressing the upper seal in an arcuately depressed seal configuration.”
Claim 11 recites the limitation “preventing a liquid to pass between the plug nozzle assembly and the arcuately depressed seal configuration” in lines 12-13.  It is unclear what two structures prevent a liquid to pass since “the arcuately depressed seal configuration” is not a structure that allows or prevents a liquid to pass.  For purposes of examination Examiner interprets the claim to require “preventing a liquid to pass between the plug nozzle assembly and the upper seal of the single service beverage media container.”
Claim 11 recites the limitation “stepped spacing” in line 19.  It is unknown what constitutes a “stepped” spacing.  For purposes of examination Examiner interprets the claim to require “the stepped plug portion and the stepped lid portion having a spacing therebetween in the arcuately depressed seal configuration.
Claim 11 recites the limitation “the plug body plugging the lid formation above the single service beverage media container, the at least one nozzle for piercing the upper seal” in lines 21-23.  It is unknown if this limitation refers to the beverage service assembly in the arcuately depressed seal configuration or if this limitation does not refer to the beverage service assembly not in the arcuately depressed seal configuration.
Claim 13 recites the limitation “a liquid” in line 2.  It is unclear if this refers to “a liquid” recited in Claim 11, line 12 or to an entirely different liquid.  For purposes of examination Examiner interprets the claim to refer to the same liquid.
Claim 21 recites the limitation “enabling a consumer to portably consumer a beverage output” in lines 1-2.  It is unclear what is meant by the term “portably” in the context of consuming a beverage output.  For purposes of examination Examiner interprets the claim to require “enabling a consumer to consume a beverage output.”
Claim 21 recites the limitation “preventing a liquid to pass between the plug nozzle assemble and the arcuately depressed seal configuration” in lines 9-10.  It is unclear what two structures prevent a liquid to pass since “the arcuately depressed seal configuration” is not a structure that allows or prevents a liquid to pass.  For purposes of examination Examiner interprets the claim to require “preventing a liquid to pass between the plug nozzle assembly and the upper seal of the single service beverage media container.”
Claim 21 recites the limitation “the outer lid peripheral portion and the outer plug peripheral portion comprising opposed parallel spacing, the opposed parallel surfacing being spaced from one another at a peripheral spacing” in lines 20-21.  It is unclear what is meant by this limitation.  For purposes of examination Examiner interprets the claim to require “the outer lid peripheral portion having an upper surface and the outer plug peripheral portion having a lower surface, wherein the upper surface of the outer lid peripheral portion is parallel to and spaced apart from the lower surface of the outer plug peripheral portion to form a first peripheral space when the central portion is fully engaged…”
Claim 21 recites the limitation “when the central portion is fully engaged with the upper seal and the arcuately depressed seal configuration” in lines 23-24.  It is unclear how the central portion is fully engaged with the upper seal and the arcuately depressed seal configuration since the phrase “the arcuately depressed seal configuration” is not a structure but rather a configuration.  For purposes of examination Examiner interprets the claim to require “the central portion of the lower plug profile is fully engaged with the upper seal of the single service beverage media container in the arcuately depressed seal configuration.”
Claim 21 recites the limitation “a beverage” in line 28 as well as the limitation “enabling the consumer to portably consumer the beverage” in lines 29-30.  However, Claim 21, lines 1-2 already recites “enabling a consumer to portably consumer a beverage output.”  The claim recites the consumer portably consuming either “a beverage output” or “a beverage.”  It is unclear if “a beverage output” is the same as “a beverage” or if “a beverage output” is different from “a beverage.”  For purposes of examination Examiner interprets the claim to refer to the same beverage.
Claim 21 recites the limitation “for enabling the consumer to portably consume the beverage” in lines 29-30.  It is unclear what is meant by the term “portably” in the context of consuming a beverage.  For purposes of examination Examiner interprets the claim to require “enabling a consumer to consume a beverage.”
Claim 22 recites the limitation “the stepped plug formation structurally opposing a stepped lid formation radially inward from the outer lid peripheral portion” in lines 3-5.  It is unknown what is meant by this phrase.
Claim 22 recites the limitation “the stepped plug formation and the stepped lid formation providing stepped spacing coextensive with the peripheral spacing” in lines 5-6.  It is unknown what is meant by the phrase “stepped spacing coextensive with the peripheral spacing. It is unknown what constitutes a “stepped” spacing.
Clarification is required.
Claims 2, 4, 6-7, 9-10, 12, 14-15, and 23 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-15 and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Independent Claims 1 and 11, the closest prior art of record, Melton US 2002/0134249 in view of Estabrook et al. US 2012/0321756, does not disclose or reasonably suggest a beverage service system comprising a plug nozzle assembly comprising a plug body having a lower plug profile comprising a central portion, a stepped plug portion, and an outer perimeter flange wherein the central portion of the plug body arcuately depresses an upper seal of a single service beverage media container in an arcuately depressed seal configuration wherein there is a space between the stepped plug portion and a stepped lid portion in the arcuately depressed seal configuration.  Neither Melton nor Estabrook et al. teaches a space between the stepped plug portion and the stepped lid portion in the arcuately depressed configuration.
Regarding Independent Claim 21, the closest prior art of record, Melton US 2002/0134249 in view of Estabrook et al. US 2012/0321756, does not disclose or reasonably suggest a beverage service system comprising a plug nozzle assembly comprising a plug body having a lower plug profile comprising a central portion, a stepped plug portion, and the outer lid peripheral portion having an upper surface and the outer plug peripheral portion having a lower surface, wherein the upper surface of the outer lid peripheral portion is parallel to and spaced apart from the lower surface of the outer plug peripheral portion to form a first peripheral space when the central portion is fully engaged with the upper seal of the single service beverage media container in the arcuately depressed seal configuration.  Neither Melton nor Estabrook et al. teaches a space between the upper surface of the outer lid peripheral portion and the lower surface of the outer plug peripheral portion in the arcuately depressed configuration.
Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant’s arguments filed July 20, 2022 with respect to the rejections to 35 USC 103(a) to Melton in view of Estabrook et al. have been fully considered and are persuasive.  The rejections of Claims 1-15 to 35 USC 103(a) have been withdrawn. 
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792